Elliott, C. J.
The appellee instituted this action before a justice of the peace and obtained judgment for fifty dollars. The appellant appealed from that judgment to the circuit court, and in that court the appellee recovered judgment for the same amount as that awarded by the justice of the peace. While the case was pending in the circuit court the appellee amended his complaint so as to claim judgment for sixty dollars. In this court a motion to dismiss the appeal is vigorously pressed.
This motion must prevail. It is not the amount demanded in the complaint which governs, but the amount of recovery, for where there is no counter-claim or set-off, and the plaintiff is satisfied with the amount awarded, that is all that is in controversy. This has beep.held in many cases. Painter v. Guirl, 71 Ind. 240; Sprinkle v. Toney, 73 Ind. 592; Parsley v. Eskew, 73 Ind. 558; Pennsylvania Co. v. Trimble, 75 Ind. 378; Louisville, etc., R. W. Co. v. Coyle, 85 Ind. 516; Winship v. Block, 96 Ind.v. 446.
Appeal dismissed.